DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 11/17/2021 in response to the Office Action mailed 08/17/2021.   Claims 1-18 are pending in the application. As such, Claims 1-18 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed on 11/17/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-18 have been examined.  

Response to Arguments 
4.         In view of Applicant’s amendments to independent Claims 1, 7, and 13, the previous rejections of Claims 1-18 under 35 U.S.C. § 103 are respectfully reconsidered, and hereinafter addressed as follows. Applicant’s Remarks and amendment filed 11/17/2021 are respectfully reconsidered and found persuasive. Note: Although claims 7-12 recite “A computer readable storage medium…,” Applicant’s Specification clearly discloses and defines, see e.g., par. 56, that is not to be construed as being transitory signals…” 
Allowable Subject Matter
5.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-18 are found allowable over the prior art of record for at least the following rationale. 

    PNG
    media_image1.png
    241
    527
    media_image1.png
    Greyscale
At best, Zelinka (Zelinka, M. (2018, November). Baselines for reinforcement learning in text games. In 2018 IEEE 30th International Conference on Tools with Artificial Intelligence (ICTAI) (pp. 320-327)), already of record and hereinafter referred to as ZELINKA, evidences, see e.g., how “…text game is a sequential decision-making task with both input and output spaces given in natural language…,” further “…defin[ing] a text game as a tuple G = {H, Ht, S, A, D, T , R}, where  
H is a set of game states, Ht is a set of terminating game states, Ht ⊆ H, 
S is a set of possible state descriptions, 
A is a set of possible action descriptions, 
D is a function generating text descriptions, D : H → (S × 2A), 
T is a transition function, T : (H × A) → H, 
R is a reward function, R : (St, At, St+1) → R…” (See e.g., ZELINKA, Abstract, §§ II, III, Fig. 2). 
Further, Zhang et al., (Y. Zhang and Y. Zhou, "An unsupervised method for lexical acquisition based on Bootstrapping," 2009 International Conference on Natural Language Processing and Knowledge Engineering, 2009, pp. 1-7), already of record and hereinafter referred to ZHANG, evidences, see e.g., comprising “…an unsupervised method called Mutual Screening Graph Algorithm based on Bootstrapping (MSGA-Bootstrapping) for lexical acquisition…Bootstrapping is a weakly supervised algorithm that has been the focus of attention in many Natural Language Processing (NLP) and Information Extraction(IE) fields, especially in learning semantic lexicons…only needs unannotated corpuses to learn new words for each semantic category…MSGA-Bootstrapping hypothesizes the semantic class of a word based on collective information over a large body of extraction pattern contexts and the extraction patterns and words can mutual reinforced…by counting on the impact of both the quality information and quantity information of words and patterns when scoring the words and patterns created by them, we improve the former bootstrapping algorithm…also make MSGA-Bootstrapping run as an unsupervised method by changing the order of its processing…” (See e.g., ZHANG, Abstract, §§ 2, 3, Figs. 1, 2).
Notwithstanding, ZELINKA and ZHANG’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 7, and 13 as specifically recited.
Similarly, dependent Claims 2-6; 8-12; and 14-18 further limit allowable independent Claims 1, 7, and 13 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Silver et al., (Silver, D., Hubert, T., Schrittwieser, J., Antonoglou, I., Lai, M., Guez, A., & Hassabis, D. (2017). Mastering chess and shogi by self-play with a general reinforcement learning algorithm. arXiv preprint arXiv:1712.01815), hereinafter referred to as SILVER, discloses techniques and applications comprising e.g., chess and shogi by self-play with a general reinforcement learning algorithm via “...a single AlphaZero algorithm that can achieve, tabula rasa, superhuman performance in many challenging domains...” (See e.g., SILVER, Abstract).
Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656